02-11-233-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00233-CV
 
 



Rodolfo Medina


 


APPELLANT




 
V.
 




Schlumberger Technology Corporation and Tyler Smith


 


APPELLEES 



 
 
------------
 
FROM THE 431st
District Court OF Denton COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
Appellant
Rodolfo Medina filed a notice of appeal after the trial court granted summary
judgment in favor of Appellees Schlumberger Technology Corp. and Tyler Smith.  We
received Appellant’s initial brief on October 21, 2011, and notified Appellant
by letter the same date that his brief did not comply with rule of appellate
procedure 9.4(h), rule of appellate procedure 38.1(a) through (k), or local
rule 1.A.  We directed Appellant to file an amended brief within ten days.
We
received Appellant’s amended brief on October 31, 2011, and we notified Appellant
on November 2, 2011, that his first amended brief still did not comply with rules
of appellate procedure 9.4(h) or 38.1(d), (f), (g), and (i).  See Tex.
R. App. P. 9.4(h), 38.1.  We stated that failure to file a second amended brief
in compliance with rules 9.4 and 38.1 could result in striking the brief and
amended brief, waiver of non-complying points, or dismissal of the appeal.  See
Tex. R. App. P. 38.8(a), 38.9(a), 42.3.
We
received Appellant’s second amended brief on November 14, 2011.  Because Appellant’s second
amended brief does not conform to Texas Rule of Appellate Procedure 38.1(d),
(g), and (i), we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
 
PER CURIAM
 
PANEL: 
GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
December 8, 2011




[1]See Tex. R. App. P. 47.4.